07-4833-ag
         Zheng v. Holder
                                                                                        BIA
                                                                                A073 176 324
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 19 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                JON. O. NEWMAN,
10                PIERRE N. LEVAL,
11                       Circuit Judges.
12       _________________________________________
13
14       DENG DI ZHENG,
15                Petitioner,
16
17                          v.                                  07-4833-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL, * UNITED STATES
21       DEPARTMENT OF JUSTICE,
22                Respondents.
23       _________________________________________

                        *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr. is
         automatically substituted for former Attorney General
         Alberto R. Gonzales as a respondent in this case.
         0 9 1 4 0 9 -2 2
 1   FOR PETITIONER:           Bruno Joseph Bembi, Hempstead, New
 2                             York.
 3
 4   FOR RESPONDENTS:          Jeffrey S. Bucholtz, Acting
 5                             Assistant Attorney General; M.
 6                             Jocelyn Lopez Wright, Assistant
 7                             Director; Eric W. Marsteller, Trial
 8                             Attorney, Office of Immigration
 9                             Litigation, United States Department
10                             of Justice, Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Petitioner Deng Di Zheng, a native and citizen of the

17   People’s Republic of China, seeks review of an October 16,

18   2007 order of the BIA denying his motion to reopen.     In re

19   Deng Di Zheng, No. A073 176 324 (B.I.A. Oct. 16, 2007).        We

20   assume the parties’ familiarity with the underlying facts

21   and procedural history in this case.

22       We review the agency’s denial of a motion to reopen for

23   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

24   Cir. 2006).   When the agency considers relevant evidence of

25   country conditions in evaluating a motion to reopen, we

26   review the agency’s factual findings under the substantial

27   evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d



                                     2
1    138, 169 (2d Cir. 2008).

2        The BIA did not err in denying Zheng’s untimely motion

3    to reopen.   See 8 U.S.C. § 1229a(c)(7)(C); see also 8 C.F.R.

4    § 1003.2(c)(2).   Zheng argues that the BIA erred in finding

5    that he failed to produce evidence demonstrating material

6    changed country conditions sufficient to excuse the untimely

7    filing of his motion to reopen.   However, we have previously

8    reviewed the BIA’s consideration of evidence similar to that

9    which Zheng submitted and have found no error in its

10   conclusion that such evidence is insufficient to establish

11   either material changed country conditions or a reasonable

12   possibility of persecution.   See Jian Hui Shao, 546 F.3d at

13   169-73 (noting that “[w]e do not ourselves attempt to

14   resolve conflicts in record evidence, a task largely within

15   the discretion of the agency”); see also Wei Guang Wang v.

16   BIA, 437 F.3d 270, 275 (2d Cir. 2006) (noting that while the

17   BIA must consider evidence such as “the oft-cited Aird

18   affidavit, which [it] is asked to consider time and again[,]

19   . . . it may do so in summary fashion without a reviewing

20   court presuming that it has abused its discretion”).

21       The BIA’s determination that Zheng was ineligible to

22   file a successive asylum application was not in error.   See


                                   3
1    Yuen Jin v. Mukasey, 538 F.3d 143, 156, 158-59 (2d Cir.

2    2008).

3        For the foregoing reasons, the petition for review is

4    DENIED.   As we have completed our review, any stay of

5    removal that the Court previously granted in this petition

6    is VACATED, and any pending motion for a stay of removal in

7    this petition is DISMISSED as moot. Any pending request for

8    oral argument in this petition is DENIED in accordance with

9    Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34(b).

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe, Clerk
13
14                               By:___________________________




                                   4